THE COURT.
The appeal of Guy N. Stafford herein is from an order of the Superior Court of Los Angeles County made November 18, 1957, entered nunc pro tunc as of July 13, 1956, striking out the answer and claim of said Stafford in an action entitled People v. Ashby, numbered 648612 in the files of said court. The appeal must be dismissed for the following reasons:
1. July 13, 1956, the cross-complaint of Guy N. Stafford in said action, People v. Ashby, was stricken from the files and said Stafford was found guilty of contempt of court in filing said cross-complaint; Stafford took an appeal from said order and the whole thereof on September 10, 1956, in 2d Civil *3222893; said appeal was on motion dismissed on December 12, 1957. Said order is conclusive as a denial of Stafford’s right to appeal herein from the order of November 18, 1957, striking out his claim.
2. It appears as a matter of record that the claims asserted by Stafford through his said answer and cross-complaint have heretofore been adjudicated to be groundless by judgments of the Superior Court of Los Angeles County which have long since become final.
3. An additional ground for dismissing the appeal is that Stafford has been adjudicated to be in contempt of court, consisting of the violation of an injunction issued in an action of Stafford v. Russell, Los Angeles Superior Court Number 568668 restraining said Stafford from asserting or claiming any interest against G. M. Russell and others in and to real property, claims to which property said Stafford asserted by his said answer and cross-complaint. (In re Stafford, 160 Cal.App.2d 110 [324 P.2d 967]; Stafford v. Russell, 117 Cal.App.2d 319 [255 P.2d 872] ; Stafford v. Russell, 128 Cal.App.2d 794 [276 P.2d 41] ; Coburg Oil Co. v. Russell, 136 Cal.App.2d 165 [288 P.2d 305]; Coburg Oil Co. v. Russell, 129 Cal.App.2d 214 [276 P.2d 637]; Stafford v. Russell, 9 Cir., 220 F.2d 853.)
The appeal is dismissed.